 

Exhibit 10.6

LOGO [g101730exlogo2.jpg]

FORM OF PHANTOM STOCK AGREEMENT

 

GRANTEE

NAME

 

NUMBER OF

PHANTOM SHARES

 

GRANT

DATE

  

VESTING

SCHEDULE

«Full_Name»

  «Shares»   «Grant_Date»    «Vesting Schedule»

WMS Industries Inc., a Delaware corporation (the “Company”), hereby grants to
«Full_Name» (the “Grantee”, also referred to as “you”) shares of its phantom
stock (the “Phantom Stock”), pursuant to the terms of the attached Phantom Stock
Agreement and the 2009 Restatement of the WMS Industries Inc. Amended and
Restated Incentive Plan (the “Plan”). As used in this Phantom Stock Agreement,
your primary employer (“Employer”), the Company, and their respective
subsidiaries and affiliates are collectively referred to as the “Employer
Group.”

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Phantom Stock Agreement and the Plan.

 

Grantee:  

 

  (Signature) Company:  

LOGO [g101730exlogo3.jpg]

 

  Brian R. Gamache   Chief Executive Officer

PLEASE SIGN BOTH COPIES OF THIS AGREEMENT AND

RETURN (1) ORIGINALLY EXECUTED COPY TO:

WMS – Legal Department

Waukegan Office

PLEASE RETAIN THE OTHER ORIGINALLY EXECUTED COPY FOR YOUR RECORDS.

This is not a stock certificate or a negotiable instrument. This grant of
Phantom Stock is a

voluntary, revocable grant from the Company and Grantee hereby acknowledges that
the

Company and the Employer Group have no obligation to make additional grants in
the future.

UPON RECEIPT OF YOUR SIGNED AGREEMENT, A BOOKKEEPING ENTRY

WILL BE ENTERED INTO THE COMPANY’S BOOKS AND RECORDS

TO EVIDENCE THE PHANTOM STOCK GRANTED TO YOU.

This document constitutes part of a prospectus covering securities

that have been registered under the Securities Act of 1933.



--------------------------------------------------------------------------------

 

WMS INDUSTRIES INC.

PHANTOM STOCK AGREEMENT

1. Phantom Stock/Nontransferability. This Phantom Stock Agreement evidences the
grant to you on the Grant Date set forth on the cover page of Phantom Stock (the
“Phantom Stock”) under the 2009 Restatement of the WMS Industries Inc. Amended
and Restated Incentive Plan (the “Plan”). These shares of Phantom Stock
represent the right to receive solely in cash the value of an equivalent number
of shares of WMS Industries Inc. Common Stock as described below. This Phantom
Stock will NOT be credited with dividends to the extent dividends are paid on
the common stock of WMS Industries Inc. Your Phantom Stock may not be
transferred, assigned, pledged or hypothecated, whether by operation of law or
otherwise, nor may the Phantom Stock be made subject to execution, attachment or
similar process. As used herein, your primary employer (“Employer”), the
Company, and their subsidiaries and affiliates are collectively referred to as
the “Employer Group.” Any capitalized, but undefined, term used in this Phantom
Stock Agreement shall have the meaning ascribed to it in the Plan.

2. The Plan. The Phantom Stock is issued in accordance with and is subject to
and conditioned upon all of the terms and conditions of this Phantom Stock
Agreement and the Plan as amended from time to time; provided, however, that no
future amendment or termination of the Plan shall, without your consent, alter
or impair any of your rights or obligations under the Plan, all of which are
incorporated by reference in this Phantom Stock Agreement as if fully set forth
herein.

3. Cash Value Determination upon Vesting and Time of Payment. Subject to the
terms and conditions set forth in this Phantom Stock Agreement, the shares of
Phantom Stock covered by this grant shall vest on the vesting date set forth on
the cover page of this Phantom Stock Agreement, provided the Grantee is employed
by the Employer Group on the date of vesting. The cash value of the shares of
Phantom Stock shall be calculated based on the closing price of the Company’s
common stock on the vesting date set forth on the cover page (or per Paragraph 4
below). The payment of the value of the shares of Phantom Stock shall be made no
later than ten (10) days thereafter. The payment of amounts with respect to the
Phantom Stock is subject to the provisions of the Plan and to interpretations,
regulations and determinations concerning the Plan as established from time to
time by the Committee in accordance with the provisions of the Plan, including,
but not limited to, provisions relating to (i) rights and obligations with
respect to withholding taxes, (ii) capital or other changes of the Company and
(iii) other requirements of applicable law.

4. Accelerated Vesting. Notwithstanding Paragraph 3, your right to the Phantom
Stock under this Phantom Stock Agreement shall immediately vest as to 100% of
the total number of shares covered by this grant upon the occurrence of either:

 

  •  

your Termination of Service on account of your death or permanent and total
disability, or by action of the Company other than by reason of your willful
refusal to perform your duties and other than for “cause” (as such term is
defined in your employment or severance agreement (if any) or, if none, as
defined by the Committee and in effect at the time of your termination);

 

  •  

a “Change in Control” as provided for in Section 10 of the Plan.

5. Termination. Your right to the Phantom Stock under this Phantom Stock
Agreement, to the extent the restrictions have not lapsed, shall terminate
immediately upon your voluntary

 

2



--------------------------------------------------------------------------------

Termination of Service or if Termination of Service occurs by action of the
Company by reason of your willful refusal to perform your duties or for “cause”
(as such term is defined in your employment or severance agreement (if any) or,
if none, as defined by the Committee and in effect at the time of your
termination).

6. Restrictive Covenants. As a condition of and consideration for this grant and
in consideration for «Grant_Reason», you agree with the Company as follows:

 

  a. Acknowledgments. You acknowledge that:

 

  i. The Employer Group is engaged in the business of designing, developing,
commercializing and promoting gaming products and services including game
themes, game play concepts, gaming systems, gaming platforms, gaming websites,
and online game play; manufacturing, selling, leasing and distributing gaming
devices (e.g., without limitation, video and reel spinning slot machines, video
poker games, video lottery terminals, local progressives and wide-area
progressive systems), related gaming systems hardware and software, as well as
ancillary products associated with such gaming devices, including without
limitation marketing materials, chairs, and signage (“Business”).

 

  ii. As an integral part of its business, the Employer Group develops and
maintains proprietary, confidential and trade secret information relating to
both specific gaming machines and gaming machines generally, as well as those
being developed, its Business, including, but not limited to, information
related to design, product development plans and strategies, techniques for game
design and development, knowledge regarding and plans for the integration of
hardware and software, product maintenance and operations, game and bonus
concepts, product and marketing strategies, new game concepts, mathematical
formulas, license agreements, research regarding players’ behavior and trends in
the gaming industry and game themes, licensed and non-licensed themes, and
strategic marketing.

 

  iii. The Employer Group undertakes various efforts and measures to maintain
the secrecy and confidentiality of its proprietary, confidential and trade
secret information.

 

  iv. You have or will have access to and knowledge of such proprietary,
confidential and trade secret information.

 

  v. The scope of the covenants and restrictions on future employment set forth
below, including with respect to time, territory and industry are reasonable and
fair and are necessary for the protection of the Employer Group’s proprietary,
confidential and trade secret information.

 

  vi. The scope of the covenants and restrictions contained herein in no way
limit you from utilizing in future employment your general skills and abilities
as well as the general and non-proprietary, non-confidential and non-trade
secret information and knowledge that you have or will obtain, acquire and
develop in the course of employment with the Employer Group.

 

  vii.

For a period of one (1) year following termination of your employment with the
Employer Group, you would not be able to work for a competing Business

 

3



--------------------------------------------------------------------------------

 

anywhere in the world without using or disclosing the proprietary, confidential
or trade secret information of the Employer Group, regardless of any measures
taken by you or a future employer to protect and preserve the Employer Group’s
proprietary, confidential or trade secret information.

 

  viii. You have both general and specific skills and abilities that are
beneficial across many industries outside of the Business and which are located
throughout the world, including throughout the United States of America.

 

  b. Covenants. You hereby covenant and agree that during your employment by the
Employer Group and for a period of one (1) year following your voluntary
termination of employment or any termination of your employment by the Employer
Group for cause or without cause:

 

  i. You shall not engage or participate in, or assist, advise or otherwise be
connected with (including as an employee, independent contractor, owner,
partner, member, shareholder, officer, director, advisor, consultant, lender,
supplier, agent or otherwise) a business located anywhere in the world which is
engaged in the design, development, importation, manufacture, leasing,
distribution and/or sale of gaming devices, or component parts for gaming
devices or related hardware and software, as well as ancillary products
associated with such gaming devices, including without limitation marketing
materials, chairs, and signage; provided, however, that nothing in this Phantom
Stock Agreement shall prevent you from acquiring or owning, as a passive
investment, up to one percent (1%) of the outstanding voting securities of an
entity engaged in a competing Business which securities are publicly traded in
any recognized national securities market;

 

  ii. You shall not (i) solicit or attempt to solicit any person, company or
entity who is or has been a customer of the Employer Group during the one
(1) year period prior to the termination of your employment at the Employer
Group to do business with any person, company or entity other than the Employer
Group, or (ii) solicit for employment or employ any employee of the Employer
Group or any person who is or was employed by the Employer Group during the one
(1) year period prior to the termination of your employment at the Employer
Group, or take any actions which are calculated to persuade any such person to
terminate his or her association with the Employer Group.

 

  c. Injunctive Relief. You acknowledge that any violation or threatened
violation by you of the covenants contained in this Phantom Stock Agreement
would cause material and irreparable harm to the Company and that the Company
would not have an adequate remedy at law because it will be difficult or
impossible to establish the full and precise monetary value of such damage. You
agree that, in addition to any and all other remedies available to the Company
at law or in equity, the Company shall have the right to have your violation or
threatened violation of any of the covenants contained herein restrained by
equitable relief, including, but not limited to, a temporary restraining order,
a preliminary injunction, a permanent injunction, or such other alternative
relief as may be appropriate, without the necessity of the Company posting any
bond. In the event you breach the covenants contained herein, the restricted
period applicable to you shall be extended for the period of such breach.

 

4



--------------------------------------------------------------------------------

 

  d. Indemnification. You agree to indemnify, save and hold harmless the Company
and the Employer Group from and against any and all claims, damages, losses and
expenses (including reasonable attorneys’ and expert witness fees) resulting
from or arising out of any breach by you of this Phantom Stock Agreement, or
incurred by the Company in enforcing this Phantom Stock Agreement against you.

 

  e. Other Limitations. The provisions of this Paragraph 6 are in addition to
the award forfeiture provisions set forth in Section 11 of the Plan and in no
way modify, amend or change such Plan provisions.

7. Additional Forfeiture. The Committee may cancel, suspend, withhold or
otherwise limit or restrict your right to any of the payments under this Phantom
Stock Agreement at any time if you (i) are not in compliance with all applicable
provisions of this Phantom Stock Agreement or the Plan or (ii) engage in any
activity inimical, contrary or harmful to the interests of the Employer Group,
including, but not limited to: (A) conduct related to your service or employment
for which either criminal or civil penalties against you may be sought
(B) violation of any policies of the Employer Group, including, without
limitation, insider trading or anti-harassment policies or (C) participating in
a hostile takeover attempt against the Employer Group.

8. Employment Not Affected. Neither the grant of any Phantom Stock, nor any
other action taken with respect to the Phantom Stock, shall confer upon the
Grantee any right to continue in the employ of the Employer Group or shall
interfere in any way with the right of the Employer Group to terminate Grantee’s
employment at any time. Except as may be otherwise limited by another written
agreement, the right of the Employer Group to terminate at will the Grantee’s
employment with it at any time (whether by dismissal, discharge, retirement or
otherwise) is specifically reserved.

9. No Stockholder Rights. Shares of Phantom Stock are not shares of the
Company’s common stock. Neither the Grantee, nor any person entitled to exercise
the Grantee’s rights in the event of the Grantee’s death, shall have any of the
rights and privileges of a holder of the Company’s common stock.

10. Severability. Should a court of competent jurisdiction deem any of the
provisions in this Phantom Stock Agreement to be unenforceable in any respect,
including a determination that the territorial, temporal and scope limitations
(or any absence thereof) of Paragraph 6 are impermissibly overbroad, it is the
intention of the parties to this Phantom Stock Agreement that this Phantom Stock
Agreement be deemed, without further action on the part of the parties hereto,
modified, amended and limited to the extent necessary to render the same valid
and enforceable. It is further the parties’ intent that all provisions not
deemed to be overbroad shall be given their full force and effect. You
acknowledge that you are freely, knowingly and voluntarily entering into this
Phantom Stock Agreement after having an opportunity for consultation with your
own independent counsel.

11. Choice of Law. This Phantom Stock Agreement shall be governed by and
construed and interpreted in accordance with the substantive laws of the State
of Delaware, without giving effect to any conflicts of law rule or principle
that might require the application of the laws of another jurisdiction.

12. Income Taxes. You agree to comply with the appropriate procedures
established by the Company, from time to time, to provide for payment or
withholding of such income or other taxes as may be required by law to be paid
or withheld in connection with the Phantom Stock.

 

5